               Case 5:20-cv-00695-DNH-ATB Document 6 Filed 07/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

                                                                               )
 SERVICE EMPLOYEES PENSION FUND OF UPSTATE NEW                                 )
 YORK, by Terrence Gorman, John Murray, Mark Curletta, Ruth                    )
 Heller, Scott Phillipson, and Maureen Tomlinson as Trustees and               )
 Fiduciaries,                                                                  )
                                                                               )
                                           Plaintiffs,                         )
                  -against-                                                    )
                                                                               )    Civil Action No.
 THE GRAND REHABILITATION AND NURSING                                          )     5:20-cv-00695
 HOME AT GUILDERLAND, and MOSHE GREEN, individually, as                        )      (DNH/ATB)
 Administrator                                                                 )
                                                                               )
                                           Defendants.                         )
                                                                               )

                              NOTICE OF VOLUNTARY DISMISSAL

               NOTICE IS HEREBY GIVEN THAT, pursuant to Rule4l(a)(l) of the Federal Rules of

Civil Procedure, Plaintiffs voluntarily dismiss the above captioned action without prejudice.

DATED: July 10, 2020                                     BLITMAN & KING LLP

                                               By:         ~UJJ
                                                         B'aJ1ieiKOITlfcld, of Counsel
                                                         Bar Roll Number: 512429
                                                         Attorneys for Plaintiffs
                                                         Office and Post Office Address
                                                         Franklin Center, Suite 300
                                                         443 North Franklin Street
                                                         Syracuse, New York 13204
                                                         Telephone: (315) 422-7111
                                                         Facsimile: (315) 471-2623
                                                         e-mail: dekornfeld@bklawyers.com
SO ORDERED.

Date: Utica, New York
      July 10      2020
                                                         Honorable David N. Hurd
                                                         United States District Judge


(80155193.1}
